Citation Nr: 1718050	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left hip condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to Seattle, Washington.
 

FINDING OF FACT

The Veteran's left hip condition is not linked to an in-service incurrence by a medical nexus; did not manifest within one year of separation of service; did not manifest in continuity of symptomology since separation from service; and is not proximately due to or aggravated by any previously service-connected disability to include bronchitis or a bilateral knee disorder.


CONCLUSION OF LAW

The criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with a VA examination and a VA medical opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the medical professionals had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran has objected to the adequacy of the VA examination, because the examiner was allegedly rude.  The Board certainly regrets any misunderstanding that may have occurred, but this allegation does not challenge the competency of the examiner or the adequacy of the methods used during the examinations.  Therefore, this contention alone does not invalidate the examination.  Moreover, the Board obtained an expert medical opinion to address any questions that were left unanswered.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.





Left Hip

At issue is whether the Veteran is entitled to service connection for a left hip condition.  At his hearing before the Board in May 2016, the Veteran offered two theories as to why he believed his left hip disability was the result of his military service.  First, he described falling down a hill during Marine training and landing on his hip.  He recalled the hip turning black and blue.  Alternatively, the Veteran believes he may have been prescribed prednisone for his service connected bronchitis, which may have led to the development of his left hip disability.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.  The Board notes that the Veteran's claimed diagnosis is necrosis of the left hip, but the Board finds that arthritis of the left hip is within the scope of a claim for service connection for a left hip condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 
Finally, service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.

The Veteran testified at a personal hearing in May 2016 at which he described an incident during combat training in approximately October 1990 in which he tripped over a rock while running down a hill to retrieve a soldier who had fallen back on their march.  The reported that after tripping on the rock, he flipped over three or four times.  The Veteran claimed that he sought medical treatment for the incident at a battalion aid station, but he claimed that his service treatment records had not arrived at his unit at the time of the incident.  The Veteran stated that as a result of the incident he developed black and blue marks on his left hip, but that his knees were more severely injured than his hip in the fall; and that, after being treated with an ace bandage, ice, and Motrin, he was instructed to be in formation the following day.  The Veteran claimed that his left hip had hurt ever since.  The Veteran noted that eventually his left hip pain became severe enough to seek treatment from Dr. Greene, a private physician specializing in orthopedic surgery, and that Dr. Greene diagnosed him with necrosis of the left hip in approximately 2010, which led the Veteran to undergo a left hip replacement.  The Veteran also noted that Dr. Green opined that his hip condition had been related to a period of service.  The Veteran also claimed that his left hip condition was aggravated by his bilateral knee condition.  The Veteran also theorized that his prescription medication for his bronchitis may have caused his left hip condition.  The Veteran indicated that he underwent a VA examination, and that the VA examiner was allegedly rude during the examination.  See May 2016 Transcript.

The Board notes that the Veteran has been previously granted service connection for a bilateral knee condition as well as bronchitis.  See August 2016 Rating Codesheet.  The Board also notes that the Veteran's report of the October 1990 in-service incurrence is credible despite the general lack of any documentation of the incident in his service treatment records, because the Veteran has consistently made reports about this incident as early as 1995.  See March 1995 VA examination; see also March 1996 Transcript.  Additionally, the Veteran admitted that during his personal hearing before the Board that his knees were more severely injured than his hip, and his treatment records contain multiple incidents of seeking treatment for knee pain.

The Veteran's treatment records are silent for reports of or treatment for a left hip condition.  In five separate dental health questionnaires completed between June 1990 and November 1993 the Veteran consistently denied a history of arthritis and painful joints with the exception of sometimes reporting pain in his knees.  In a service separation examination, the Veteran's lower extremities were evaluated as normal.  In a survey of medical history provided contemporaneously with his service separation examination, the Veteran reported symptoms in his knees and his shoulder.  Nevertheless, the Veteran otherwise indicated that he was in good health, and he denied having or ever having had arthritis as well as bone, joint, or other deformities.

A January 2010 private treatment record from Dr. Greene indicates that the Veteran sought treatment for left hip pain and claimed that it had onset approximately two months prior to seeking treatment (approximately November 2009).  After a magnetic resonance imaging (MRI) with contrast, the Veteran was diagnosed with avascular necrosis of the left hip on January 21, 2010.  Dr. Greene's treatment records indicate that the Veteran underwent a left hip replacement in March 2010, and a January 2011 post-operation report noted that the Veteran's status was improving, and that he had full active range of motion.

A July 2010 VA treatment record indicated that the Veteran underwent a left hip replacement.

The Veteran submitted an August 2010 private opinion from Dr. Greene in which he opined that the Veteran's left hip avascular necrosis was more likely than not related to the Veteran's prior service.  Dr. Greene also opined that part of the hip condition can be secondary to overuse do to the Veteran's knee condition, and that there would not be one specific incidence of the trauma if the left hip condition was related to his bilateral knees.  Finally, Dr. Greene opined that if at any time the Veteran was prescribed steroids including Prednisone or other oral steroids for his lung condition that the steroids could have caused his left hip disorder.

The Veteran underwent a VA examination in June 2011.  The Veteran reported that his left hip condition had existed for 18 months prior to the examination (approximately December 2009) as a result of putting a lot of weight on his left hip after his right knee was strained several years prior.  The examiner opined that the Veteran's left hip condition is less likely than not (less than 50 percent) due to the medication taken for the Veteran's service-connected bronchitis, because there was no significant likely association with the left hip condition and the medications used.  The examiner further opined that the Veteran's hip condition is not service related, because medically it is impossible to relate his avascular necrosis with his knee disorder.  The examiner also indicated that there was no evidence of hip problems while in the military, and the Veteran did not develop avascular necrosis until approximately 2010.

In a June 2012 statement, the Veteran reported that he was certain that he had been prescribed Prednisone in the past for his bronchitis, but he was unable to provide an exact date or corroborating medical records.  The Veteran also reported that he had been dealing with his left hip since he had gotten out of the military.

In an August 2012 notice of disagreement (NOD), the Veteran reported that he had been dealing with his left knee condition since roughly around October 2010.  The Veteran stated that he believed his left hip condition was due to either a fall in-service, secondary to his knee conditions, or secondary to his bronchitis.

The Veteran was provided a medical opinion from VA medical provider specializing in pharmaceutical drugs in January 2017.  The specialist noted that a review of medical records from 1997 to present indicated that the Veteran's bronchitis was only treated with albuterol inhalers.  After exhaustively detailing the complications from the identified medication, the specialist noted that there is only a small likelihood of any possible complication from occurring, because the Veteran's refill history indicates that he had not been using his medications consistently.  Additionally, the specialist noted that there were no medical records indicating that the Veteran complained of or was hospitalized for any of the identified complications; or that he overdosed on his medication.  The specialist opined that is not likely (less than 50 percent) that his left hip disorder was caused by medications, because albuterol is not associated with hip disorders, fractures, or osteoporosis.  Finally, the examiner indicated that short-term steroid treatment (approximately 10 to 15 days) is a treatment for acute bronchitis or an acute exacerbation of chronic bronchitis, but that according to the American College of Chest Physicians Evidence-Based Clinical Practice Guidelines that there is no proven benefit for the use of oral corticosteroids and that, for stable patients with chronic bronchitis, long-term maintenance therapy with oral corticosteroids such as Prednisone should not be used.

The weight of the evidence indicates that the Veteran's current left hip condition did not manifest until late 2009.  The Board notes the Veteran's testimony and statements that he manifested left hip pain since his in-service incurrence in October 2009.  The Veteran is certainly competent to report these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran sought treatment for knee conditions throughout his period of service, but he is not shown to have sought treatment for a left hip condition.  The Veteran also consistently failed to report hip problems in multiple dental health questionnaires throughout his period of service despite the fact that he would occasionally report knee pain in these questionnaires.  Finally as previously noted, the Veteran did not report a left hip disorder in his service separation survey of medical history, and the medical officer performing the Veteran's separation examination did not diagnose a hip disorder.  Thus, the Veteran's failure to report a left hip disorder despite the fact that he reported knee problems means that the Board unfortunately cannot find the reports of hip pain from October 2009 to present as credible, because, by all accounts, symptoms of hip pain would have ordinarily been recorded in the Veteran's treatment records if present at the time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

A January 2010 private treatment record indicates that the Veteran reported the onset of hip pain two months prior to seeking treatment (approximately November 2009).  In a June 2011 VA examination, the Veteran reported that his left hip condition had existed for 18 months prior to the examination (approximately December 2009).  In an August 2012, the Veteran reported that his left hip disorder did not manifest until October 2010.  The Board notes that the Veteran underwent a hip replacement in March 2010 (seven months earlier) so the Veteran may have meant it began to manifest in October 2009 as he also indicated that he had been seeking treatment from Dr. Greene for three years (since approximately August 2009).  Regardless, the weight of these statements indicates that the Veteran did not manifest left hip necrosis until late 2009 resulting in a hip replacement in March 2010.  Therefore, the weight of the evidence indicates that the Veteran's left hip condition did not manifest within one year of separation from service and that there was no continuity of symptomology since separation from service.

The weight of the evidence does not demonstrate a medical nexus between an in-service incurrence and his current left hip condition.  The Board notes the Veteran's contention that he injured his hip in-service in approximately October 1990.  The Veteran clearly has a left hip condition, and, as previously noted, the Board finds the Veteran's report of his fall in service to be credible.  By the Veteran's own testimony however, the incident impacted his knees more severely than his hip; which only manifested in bruising.  That is, there is no suggestion of more severe trauma to the hip such as a dislocation.  Additionally, the Veteran indicated that he was quickly treated and was back in formation the next day.  As previously noted, the Veteran continued to seek treatment for knee conditions throughout his period of service, but he did not seek treatment for a left hip condition.  Additionally as previously noted, the Veteran also consistently failed to report hip problems in multiple dental health questionnaires throughout his period of service despite the fact that he would occasionally report knee pain in these questionnaires.  Finally as previously noted, the Veteran's service separation examination and survey of medical history were silent for a left hip disorder.  Thus by all accounts, the Veteran's October 1990 fall led to mild bruising that resolved quickly, and the weight of the evidence does not establish a medical nexus between the October 1990 incident and his current left hip condition.

The Board has considered whether a medical nexus exists between the a current left hip condition and any other in-service incurrence.  The Board also notes Dr. Greene's August 2010 opinion that the Veteran's left hip condition is more likely than not related to his period of service.  Unfortunately, the Board cannot afford Dr. Greene's opinion much weight, because Dr. Greene did not describe what facts, data, principles, or methods were used to determine that left hip necrosis that did not manifest until late 2009 could be related to a period of service between June 1990 and June 1994.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, Dr. Greene also opined that the Veteran's left hip disorder could have been due to the Veteran's bilateral knee disorder or his bronchitis medication.  While a medical professional may certainly offer multiple theories of causation for a medical disability, the provision of multiple theories in this case underscores the absence of any consensus as to the true cause of the Veteran's avascular necrosis.  While the Veteran did experience the condition at a young age, neither Dr. Greene, nor any other medical professional, has explained why the in-service fall, as opposed to any subsequent use injury while in construction in the years following service, could be expected to produce the avascular necrosis that did not manifest for nearly 20 years after the fall.  See Bostain v. West, 11 Vet. App. 124 (1998) (holding that language that is speculative in nature can invalidate medical opinions).  

Conversely, the VA examiner in June 2011 drew upon this passage of time between service and the onset of the Veteran's hip disability, in concluding that the Veteran's left hip disorder was not the result of the Veteran's military service, noting that the Veteran's service treatment records were silent for a diagnosis of a hip disorder; and the Veteran did not manifest necrosis of his hip until years after separation from service.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's avascular necrosis.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

Here, the Board does not believe that Dr. Greene has explained why the fall in service, as opposed to any post-service use of the left hip, should be expected to cause avascular necrosis.  Likewise, he did not address the timing of the onset of the avascular necrosis, or the report that the left hip pain had been present for a few months at that point.  For these reasons, the Board affords less weight to Dr. Greene's opinion, and therefore the weight of the evidence is against the Veteran's claim on a direct basis, and service connection on a direct basis is denied.
 
The Board has also considered whether the Veteran's left hip condition is proximately due to or aggravated by his previously service-connected bilateral knee disabilities.  The Board notes Dr. Greene's opinion that the Veteran's left hip disability could have been proximately due to his previously service-connected bilateral knee disability.  First, the Board notes that Dr. Greene used speculative language in describing this suggested etiology, and, therefore, this opinion cannot be used to establish a medical nexus.  See Bostain.  Next, the Board notes that the Board does not afford Dr. Greene's opinion much weight for the reasons described above including the fact that number of possible etiologies is further indicative of speculation.  Finally, a VA examiner noted in June 2011 that there is no relationship between left hip necrosis and bilateral knee disorders.  Therefore, the weight of the evidence is not sufficient to establish that the Veteran's left hip disorder was not proximately due to or aggravated by his previously service-connected knee disorder.

The Board has also considered whether the Veteran's left hip condition was proximately due to or aggravated by his prescribed medication for bronchitis.  The Board notes Dr. Greene's opinion that the Veteran's left hip disorder could have been caused by prescribed steroids including Prednisone or other oral steroids for his bronchitis.  First, the Board notes that Dr. Greene used speculative language in describing this suggested etiology, and, therefore, this opinion cannot be used to establish a medical nexus.  See Bostain.  Next, the Board notes that the Board does not afford Dr. Greene's opinion much weight for the reasons described above including the fact that number of possible etiologies is further indicative of speculation.  Third, a VA examiner opined in June 2011 that there was no significant likely association with between the left hip condition and bronchitis medication.  Finally, a VA specialist opined in January 2017 that it is less likely than not that the Veteran's bronchitis medication from 1997 to present resulted in his left hip disorder.  The specialist also opined that steroids such as Prednisone are only used to treat acute bronchitis or acute exacerbations of chronic bronchitis, and these short treatments last 10 to 15 days at a time.  Therefore, the Board finds that the weight of the evidence is not sufficient to demonstrate that the Veteran's left hip condition was proximately due to or aggravated by his bronchitis medication.  

Here, the weight of probative evidence of record is not sufficient to demonstrate a medical link between the Veteran's left hip condition and an in-service incurrence.  The Veteran's left hip condition did not manifest within one year of separation of service and continuity of symptomology since separation from service has not been demonstrated.  Finally, the weight of the evidence is not sufficient to demonstrate that the Veteran's left knee condition was proximately due to or aggravated by any of the Veteran's previously service-connected disabilities including bronchitis and a knee disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a left hip disorder is denied.


ORDER

Service connection for a left hip condition is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


